EUGENE A. WRIGHT, Circuit Judge,
specially concurring in the dissenting opinion:
Three factors must be weighed before deciding whether to apply the exclusionary rule: the deterrent impact it might have, the societal costs of applying it, and the need for deterrence in the particular setting.
A. Deterrent Impact
The Court has evaluated the rule’s deterrent impact in light of its “assumptions of human nature and the interrelationship of the various components of the law enforcement system.” United States v. Janis, 428 U.S. 433, 459, 96 S.Ct. 3021,3034, 49 L.Ed.2d 1046 (1976).
In United States v. Calandra, 414 U.S. 338, 94 S.Ct. 613, 38 L.Ed.2d 561 (1974), it held that a grand jury witness could not refuse to answer questions because they were based on information obtained in violation of his Fourth Amendment rights. Because the evidence would be suppressed in a subsequent criminal proceeding, application of the rule “would deter only police investigation consciously directed toward the discovery of evidence solely for use in a grand jury investigation.” Id. at 351, 94 S.Ct. at 621.
In Janis, the Court held that evidence seized by a state law enforcement officer in good faith, but nevertheless in violation of the Fourth Amendment, was admissible in a civil proceeding by or against the United States.
Calandra and Janis are based on the assumption that the more likely an officer is *1096to gather evidence for use in a specific forum, the greater the deterrent impact from suppressing evidence in that forum. Our decisions reflect this approach.
We have held that the exclusionary rule is inapplicable in probation revocation and subsequent sentencing proceedings where the officer was unaware of the probationer’s status. United States v. Vandemark, 522 F.2d 1019 (9th Cir.1975). But we applied the rule in a sentencing hearing where the officers had a personal stake in seeing that a violator was convicted and given a long sentence. Verdugo v. United States, 402 F.2d 599, 611-13 (9th Cir.1968), cert. denied, 397 U.S. 925, 90 S.Ct. 931, 25 L.Ed.2d 105 (1970); see United States v. Winsett, 518 F.2d 51, 54 n. 5 (9th Cir.1975).
This suggests there would be a deterrent effect if the rule were applied in deportation proceedings because these proceedings are within immigration officers’ zone of primary interest. Matter of Sandoval, 17 I & N Dee. 70, 78 (BIA 1979).
In many cases, however, the aliens uncovered through unlawful investigations will be deportable on the basis of evidence in the INS files. The government’s burden, in many deportation proceedings, is solely to establish the identity and alienage of the respondent, who has the burden to show time, place, and manner of entry. 8 U.S.C. § 1361. Since “identity” is not subject to suppression, see, e.g., Wong Chung Che v. INS, 565 F.2d 166, 168 (1st Cir.1977), the government could carry its burden, even if unlawfully obtained evidence were suppressed, if it had évidence of alienage in its file. This factor significantly reduces the rule’s deterrent impact.
B. Societal Costs
Application of the exclusionary rule may impose significant societal costs. In a deportation proceeding, these costs might include: diverting attention from the “main issues” in deportation proceedings, overburdening immigration judges, and permitting unlawful aliens to remain in the United States, in effect “sanctioning ... a continuing violation of this country’s immigration laws.” Matter of Sandoval, 17 I & N Dec. at 80-81.
If I were persuaded the exclusionary rule would have a significant deterrent impact and that there was a need for deterrence in this setting, societal costs would not cause me to reject its application. They are less onerous than the societal costs imposed by the rule in criminal trials.
When compared with only a minimal deterrent impact, however, these costs raise a serious question whether the exclusionary rule should be applied here. The societal interest in the efficient enforcement of immigration laws may outweigh the potential incremental safeguarding of Fourth Amendment rights.
C. Need for Deterrence
The third factor to be considered is the need for deterrence. The primary consideration here is the function performed by the officers sought to be deterred.
The need for deterrence is greatest when we are concerned with the conduct of officers who are armed and have broad and discretionary authority to investigate the commission of crimes and apprehend suspects. The potential for abuse of that authority poses such a substantial threat to the rights guaranteed by the Fourth Amendment that it justifies the extreme remedy of the exclusionary rule.
At the other end of the spectrum, officers with limited powers to investigate compliance with civil, regulatory measures pose a less immediate threat to constitutional rights. Accordingly, the need for the extreme sanction of the exclusionary rule is less compelling. Cf. Todd Shipyards Corp. v. Secretary of Labor, 586 F.2d 683, 689 (9th Cir.1978) (suggesting exclusionary rule not applicable in OSHA proceedings); NLRB v. South Bay Daily Breeze, 415 F.2d 360, 364 (9th Cir.1969), cert. denied, 397 U.S. 915, 90 S.Ct. 919, 25 L.Ed.2d 96 (1970) (suggesting rule only applicable to criminal or quasi-criminal proceedings).
Immigration and border patrol agents fall somewhere between these two extremes. On one hand, they do enforce criminal laws, they can be armed, and they have *1097broad powers to investigate and arrest persons. When acting as criminal law enforcement agents, they pose a potential threat to Fourth Amendment rights comparable to that posed by other armed police officers.
These agents, however, are also charged with enforcing civil immigration laws. In both of these cases agents were trying to determine whether individuals were deport-able aliens. They did not use weapons or threaten violence. They were not seeking to apprehend criminals.
These are not cases in which the manner of seizing evidence was so egregious as to call for the deterrent impact of the rule. See Ex Parte Jackson, 263 F. 110 (D.Mont. 1920); Ramira-Cordova, A21 095 & 660 (BIA Feb. 21, 1980). In Ramira-Cordova, four or five armed agents pounded on the respondents’ door at 4:00 A.M. Upon entering, the agents, without warrant, probable cause, or founded suspicion, questioned the occupants, threatened one with violence, pushed another aside, and searched the entire apartment.
In Jackson, deportation proceedings were brought against a resident alien who belonged to a controversial labor organization. Seeking to put an end to its activities, federal agents and soldiers “perpetrated a reign of terror, violence, and crime against citizen and alien alike.” 263 F. at 112. Under the circumstances, the need for the deterrent impact of the exclusionary rule was overwhelming. The court declared that, even if the alien was a “Red,”
he and his kind are less a danger to America than those who indorse or use the methods that brought him to deportation. These latter are the mob and the spirit of violence and intolerance incarnate, the most alarming manifestation in America today.
Id. at 113.
The conduct of the agents in these eases simply is not comparable to the conduct of the agents in Ramira-Cordova or in Jackson. In this setting, the function performed by the agents is fairly analogized to the function performed by officers enforcing civil, regulatory measures. As such, the need for deterrence is less than in a case involving criminal law enforcement, or the use or threat of violence.
D. Conclusion
Considering all three factors, I conclude the exclusionary rule should not be applied here. I would hold that where the exclusionary rule would have a minimal deterrent impact, the officers involved were enforcing civil laws in a peaceful manner, and the rule would impose significant societal costs, it should not be applied.